                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

MARCUS D. HARRIS                                                             PLAINTIFF
ADC # 553083

V.                            CASE NO. 5:18-CV-46-BD

TERRY FORD                                                                DEFENDANT

                                        ORDER

      The parties have reached a settlement of all claims. Accordingly, the trial

scheduled to begin May 6, 2019 is cancelled, and the case is dismissed with prejudice.

      IT IS SO ORDERED this 24th day of April, 2019.


                                             ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE
